DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3, 5, 8-9, 11-12, 14, 16, and 19-20 are allowed.
	Zhang et al. (US 20180331996) teaches display method may comprise: displaying a session list page, the session list page comprising a session page entry corresponding to a communication session in which a local end user participates; determining a read/unread status of a sent communication message by the local end user in the communication session; and displaying, in a display area of the session page entry corresponding to the communication session, a status identifier corresponding to the read/unread status.
 Hallerstrom Sjostedt (EP 2804349 A1) teaches a number of unread messages having a time of reception within a time interval can be determined. A number of read messages having a time of reception within the time interval can also be determined. A number of unseen messages may also be determined. A graphical indicator can be output to represent the number of unread messages relative to the number of received messages. The graphical indicator can show a proportion of the number of unread messages to a total number of messages received within the time interval and can also show a proportion of the number of read messages to the total number. The graphical indicator may further show a proportion of the number of unseen messages to the total number of messages. A group of message indicators of unseen messages can be displayed as separated from message indicators of other messages by a gap.
Prado et al. (US 20180109670) teaches a system for managing event streams is provided that includes a volatile memory, a non-volatile memory, and a processor. The volatile memory is configured to store, for each of a plurality of event streams associated with the client device, metadata indicative of events not yet delivered to a client device and the content associated with only a most recent event of the event stream. The non-volatile memory is configured to store the content associated with each of undelivered events. The processor is configured to, upon receiving a request from the client device, retrieve from the volatile memory, without accessing the non-volatile memory, data indicative of a current state of an event stream associated with the client device. The processor is further configured to deliver the retrieved data indicative of the current state of the event stream.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “displaying, in response to receiving an operation which is conducted on a session entry on a session list interface and in a case where an unread message exists for the session entry, a session interface with an unread-message reminder icon presenting a total number of unread messages of the session entry, wherein the session interface is configured to display content of messages regarding one session with a contact or a group; skipping, in response to receiving a trigger instruction of the unread-message reminder icon on the session interface, to a corresponding unread message for a user to read; and updating, in real time and according to a session message received by the session interface in real time and an unread-message reading state, the unread-message reminder icon displayed on the session interface; wherein updating, in real time and according to the session message received by the session interface in real time and the unread-message reading state, the unread-message reminder icon displayed on the session interface comprises: reducing, in response to detecting that an unread message is displayed in a display area of the session interface, the total number of unread messages in the unread-message reminder icon by one; and increasing, in response to detecting that the session interface receives a session message not displayed in the display area of the session interface, the total number of unread messages in the unread-message reminder icon by one.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641